Case 9:20-cv-81029-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 0:20-cv-61309

    BRITTANY PENNINGTON
    and KELSEY CLOWDUS,

                   Plaintiffs,

    v.

    U-TIKI BEACH, LLC and
    JAMES K. TAUBE,

                Defendants.
    _____________________________/

                                                COMPLAINT

           Plaintiffs, Brittany Pennington and Kelsey Clowdus, sue Defendants, U-Tiki-Beach

    LLC and James Taube, and allege:

           1.      This is an action under 29 U.S.C. § 216 of the Fair Labor Standards Act.

           2.      This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

           3.      Plaintiffs are Florida residents.

           4.      U-Tiki is a Florida limited liability company that operates an eponymous

    waterfront bar and restaurant located at 1095 N Hwy A1A, Jupiter, FL 33477.

           5.      Individual Defendant Taube owns, manages, and supervises U-Tiki.

           6.      Taube made the payroll and personnel decisions for U-Tiki.

           7.      Venue is proper under 28 U.S.C. § 1391 because U-Tiki resides in this judicial

    district and the unlawful employment practices occurred here.

           8.      Plaintiffs worked as servers at U-Tiki.

           9.      Pennington worked from October 5, 2015 thru March 20, 2020.



                                              The Simring Law Group
                        235 East Commercial Blvd • Suite 205 • Lauderdale By The Sea, FL 33308
                                    Tel: 954-816-2417 • www.simringlawgroup.com
Case 9:20-cv-81029-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 3



            10.     Clowdus worked from April 20, 2016 thru March 20, 2020.

            11.     Plaintiffs’ salaries were each $4.75 per hour.

            12.     Plaintiffs were “employees” as defined in the FLSA because they worked for

    an employer engaged in interstate commerce. See 29 U.S.C. § 203(1)(e).

            13.     U-Tiki was an “employer” as defined in the FLSA because it was engaged in

    interstate commerce. See 29 U.S.C. § 203(1)(d).

            14.     Taub was an “employer” as defined in the FLSA because he acted directly or

    indirectly in the interest of U-Tiki in relation to the Plaintiffs and controlled and administered

    the operations of U-Tiki and directed the illegal acts described herein. See 29 U.S.C. § 203(1)(d).

            15.     Defendants’ gross revenue derived from interstate commerce exceeded

    $500,000 during the relevant time period.

            16.     Defendants violated the FLSA because, among other reasons, Taube illegally

    instructed Plaintiffs, and their managers, to tamper with the employee timecards so that the

    time cards always reflected a total number of hours worked that was less than the number

    necessary to trigger overtime compensation under the FLSA, despite the fact that each Plaintiff

    worked at least ten hours overtime during each week of the relevant period.

            17.     Plaintiffs have been damaged as a direct and proximate result of the

    Defendants’ violations of the FLSA.

            18.     Plaintiffs are obligated to pay their attorney a reasonable fee for his services.

            19.     All conditions precedent to this action have occurred or have been performed

    or waived.




                                                    Page 2 of 3

                                               The Simring Law Group
                         235 East Commercial Blvd • Suite 205 • Lauderdale By The Sea, FL 33308
                                     Tel: 954-816-2417 • www.simringlawgroup.com
Case 9:20-cv-81029-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 3



          WHEREFORE, Plaintiffs respectfully requests that the Court:

                a. Award judgment for damages, jointly and severally, against the
                   Defendants;

                b. Award prejudgment interest;

                c. Award liquidated damages under 29 U.S.C. § 216(b);

                d. Award prevailing party attorneys’ fees under 29 U.S.C. § 216(b);

                e. Award costs of suit; and

                f. Grant such further relief as the Court deems just and proper.

                                             JURY DEMAND

          Plaintiffs demand trial by jury on all issues so triable.

                                                         Respectfully Submitted,

                                                         THE SIMRING LAW GROUP
                                                         Counsel for Plaintiffs
                                                         235 East Commercial Blvd Suite 205
                                                         Lauderdale By The Sea, FL 33308
                                                         Telephone: (954) 816-2417
                                                         Facsimile: (954) 867-1618
                                                         Primary E-mail: matthew@simringlaw.com

                                                         By: /s/ Matthew R. Simring
                                                             Matthew R. Simring
                                                             (Florida Bar No. 175102)




                                                  Page 3 of 3

                                             The Simring Law Group
                       235 East Commercial Blvd • Suite 205 • Lauderdale By The Sea, FL 33308
                                   Tel: 954-816-2417 • www.simringlawgroup.com
